  Case 18-11590        Doc 36     Filed 12/30/19 Entered 12/30/19 14:13:11           Desc Main
                                    Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION
                                        :
In re:                                  :
                                        :
   Petar Scopu                          :  Case No.: 18-11590
                                        :  Chapter 13
         Debtor.                        :  Judge Donald R. Cassling
                                        :  *********************
                                        :


                           CERTIFICATE OF NON-COMPLIANCE

         Now comes THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW

YORK as successor in interest to JP Morgan Chase Bank, N.A. as Trustee for Structured Asset

Mortgage Investments II Trust 2006-AR7 Mortgage Pass-Through Certificates Series 2006-AR7

, its successors and assigns (hereinafter, "Creditor"), by and through its mortgage servicing agent

Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through counsel, and certifies to this Court

that Petar Scopu ("Debtor") has failed to comply with the Order entered by the Court on August

1, 2018, a copy of which is attached hereto as Exhibit “A”, by failing to make timely payments

in accordance with the Order. Pursuant to the Order, the automatic stay will terminate upon the

filing of the Certificate of Non-Compliance.

         Creditor hereby advises the Court that Debtor is delinquent for the September 1, 2019

payment and for all arrears that were due thereafter.

         The Chapter 13 Trustee shall discontinue all payments to Creditor on its claim under the

Chapter 13 plan filed by the Debtor(s).

         WHEREFORE, upon the filing of the Certificate of Non-Compliance, the stay is

terminated without further hearing.



18-019003_SJW
 Case 18-11590   Doc 36   Filed 12/30/19 Entered 12/30/19 14:13:11        Desc Main
                            Document     Page 2 of 5


                                          Respectfully submitted,
                                             /s/ Todd J. Ruchman
                                          Todd J. Ruchman (6271827)
                                          Keith Levy (6279243)
                                          Sarah E. Barngrover (28840-64)
                                          Adam B. Hall (0088234)
                                          Edward H. Cahill (0088985)
                                          Umair M. Malik (6304888)
                                          Manley Deas Kochalski LLC
                                          P.O. Box 165028
                                          Columbus OH 43216-5028
                                          Telephone: 614-220-5611
                                          Fax: 614-627-8181
                                          Attorneys for Movant
                                          The case attorney for this file is Todd J.
                                          Ruchman.
                                          Contact email is
                                          tjruchman@manleydeas.com




18-019003_SJW
  Case 18-11590      Doc 36     Filed 12/30/19 Entered 12/30/19 14:13:11           Desc Main
                                  Document     Page 3 of 5




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Certificate of Non-

Compliance was served on the parties listed below via e-mail notification:

  Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

  Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

  David H Cutler, Attorney for Petar Scopu, 4131 Main St., Skokie, IL 60076,
  cutlerfilings@gmail.com

                                                                                          30
The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
2019:

  Petar Scopu and Victoria Scopu, 559 Justina St, Hinsdale, IL 60521

  Petar Scopu and Victoria Scopu, 559 Justina St, Hinsdale, IL 60521-2491
                                                          /s/ Todd J. Ruchman




18-019003_SJW
 Case 18-11590   Doc 36
                     33   Filed 12/30/19
                                08/01/18 Entered 12/30/19
                                                 08/01/18 14:13:11
                                                          12:59:32   Desc Main
                            Document     Page 4
                                              1 of 5
                                                   2
Exhibit A
Case 18-11590   Doc 36
                    33   Filed 12/30/19
                               08/01/18 Entered 12/30/19
                                                08/01/18 14:13:11
                                                         12:59:32   Desc Main
                           Document     Page 5
                                             2 of 5
                                                  2
